On Motion for Rehearing.
On motion for rehearing, the movant contends that the complaints failed to show service on the probate judge on March 4, 1980 as recited in the trial court’s order. Thus, movant argues that this court’s opinion in that regard was not based on the record. We note that, while the entire record without omission had been requested by the appellant and the complaints were included in the record on appeal, the process and service entries had not been photocopied and forwarded from the trial court. Accordingly, this court ordered that the record be supplemented.
The process and entry of service is now before this court and is found to be correct as indicated in the trial court’s order and this court’s opinion. The motion for rehearing otherwise lacking in merit *116is hereby denied.

Motion for rehearing denied.